Citation Nr: 0618028	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  05-05 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to service connection for a neck disorder to 
include cervical degenerative disc disease (DDD).

2. Entitlement to service connection for headaches.

3. Entitlement to an increased rating for left wrist 
arthritis, currently evaluated as 10 percent disabling.

4. Entitlement to an increased rating for residuals of a left 
wrist fracture, status post incision of the transverse carpal 
ligament, with median nerve palsy, currently evaluated as 40 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
neck and headache disorders.  In addition, an increased 
rating for residuals of a left wrist fracture, status post 
incision of the transverse carpal ligament, with traumatic 
arthritis and median nerve palsy, was denied.

By rating action in March 1946 service connection was granted 
for traumatic arthritis left wrist, a residual of a left 
carpal navicular and radius fracture.  A 20 percent 
evaluation was assigned.  This was recharacterized in a 
January 1953 rating action as malunion of the radius, and a 
10 percent rating was assigned.  A separate noncompensable 
rating was assigned a left navicular fracture.

In February 1969, the veteran underwent surgery to relieve 
left carpal tunnel syndrome (CTS).  He was granted a 
temporary 100 percent rating from February 18, 1969, which 
reverted back to 10 percent from April 1, 1969.  

By rating action in March 1970 the temporary 100 percent 
rating was extended to April 30, 1969.  In that action the 
permanent disability rating was increased from 10 percent to 
40 percent from May 1, 1969.  The disorder was 
recharacterized as residuals of a malunion, left radius 
fracture, with traumatic arthritis, radial nerve involvement 
and history of a left navicular fracture.

In a February 2005 rating action, a separate 10 percent 
rating was established for left wrist arthritis.

A video conference hearing was held at the RO in March 2006.  
A transcript is in the claims file.  

In March 2006, the Board granted the veteran's motion to 
advance this case on the docket due to advanced age. 38 
C.F.R. § 20.900(c) (2005).

The issue of entitlement to service connection for a neck 
disorder described as cervical DDD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.

The record raises the issue of entitlement to special monthly 
compensation for a loss of use of the left hand.  This issue, 
however, is not currently developed or certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

1. The preponderance of the competent evidence of record is 
against finding that a headache disorder was manifested in-
service, and against finding that a chronic headache disorder 
is related to service.

2.  Left wrist arthritis is not manifested by favorable 
ankylosis in a position between 20 and 30 degrees of 
dorsiflexion.  

3. The veteran's left wrist fracture with a carpal ligament 
with median nerve palsy is not productive of complete median 
nerve paralysis.


CONCLUSIONS OF LAW

1. A chronic headache disorder was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2. The criteria for a rating in excess of 10 percent for left 
wrist arthritis have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 5003, 
5010, 5214, 5215 (2005).

3. The criteria for a rating in excess of 40 percent for 
residuals of a left wrist fracture, status post incision of 
the transverse carpal ligament, with median nerve palsy, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.69, 
4.71a, Diagnostic Code 5010, 4.124a, Diagnostic Code 8515 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.
 
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2003 
correspondence amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the service connection claims on 
appeal, and notice of the type of evidence to establish an 
effective date for the increased rating claims on appeal.  
The failure to provide notice of the type of evidence 
necessary to establish a disability rating and an effective 
date is harmless because the preponderance of the evidence is 
against the claims on which the Board reaches the merits.  
Hence, any questions regarding what rating or effective date 
would be assigned are moot.

The record shows that the veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, to include the opportunity to present pertinent 
evidence and testimony.  Thus any error in the timing of the 
notice provided was harmless, the appellant was not 
prejudiced, and the Board may proceed to decide this appeal.  
Simply put, there is no evidence that any VA error in 
notifying the appellant that reasonably affects the fairness 
of this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

I. Service connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Headache Disorder

In this case, the service medical records reveal that the 
veteran was seen in March 1943 with complaints of a backache 
with chilliness and a headache.  He was diagnosed and treated 
for acute tonsillitis.  This resolved with no further 
headache complaints in service.   

At a March 2004 VA examination the veteran reported a history 
of headaches on one side which come and go and were not 
disabling.  The veteran took Tylenol with good results.  The 
examiner diagnosed recurrent migraine headaches treatable 
with Tylenol.

Post service VA treatment records are of file. These do not 
reveal treatment for any headache disorder.  Significantly, 
the files contain no medical opinions which link a headache 
disorder to either any service connected disability or to his 
period of service.

The only evidence that tends to connect the veteran's 
headaches to service is that offered by the veteran.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a lay person is not competent to provide 
evidence as to matters requiring specialized medical 
knowledge, skill, expertise, training or education.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, his lay assertions of 
medical causation and etiology, absent corroboration by 
objective medical evidence and opinions, are of extremely 
limited probative value towards establishing a link between 
his military service and any headache disability.
Overall, the preponderance of the evidence is against the 
veteran's assertion that his current headache disability is a 
result from any in-service disease or injury.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304.  Therefore, his claim for 
service connection must be denied.

II.  Increased Ratings, Left Wrist

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2005).  

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.   

Notwithstanding the provisions of 38 C.F.R. § 4.14, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 do not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The Board noted 
that the guidance provided by the Court in DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.

It is the intent of the rating schedule to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Under 38 C.F.R. § 4.71a, Under DC 5010, traumatic arthritis 
is rated as degenerative arthritis.  Under 38 C.F.R. § 4.71a, 
DC 5003 (2005), degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  

Under 38 C.F.R. § 4.71a, DC 5215, a maximum 10 percent 
evaluation is warranted for palmar flexion limited in line 
with the forearm or for dorsiflexion of less than 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  Higher evaluations 
are warranted for a limitation of wrist motion due to 
ankylosis (bony fixation).  38 C.F.R. § 4.71a, Diagnostic 
Code 5214.  

In this case, while the May 2004 VA examination report judged 
the appellant's range of wrist motion to be poor, there is no 
evidence that the wrist was ankylosed.  That is, there is no 
evidence that the wrist was fixed in position.  Hence, while 
the assigned 10 percent evaluation is justified under 
38 C.F.R. § 4.71a, Diagnostic Code 5215, an increased 
evaluation is not in order under Diagnostic Code 5214. 

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515 
provide for a 40 percent evaluation for incomplete severe 
paralysis of the median nerve of the minor extremity.  A 60 
percent evaluation is warranted for complete paralysis of the 
median nerve of the minor extremity.  Complete paralysis of 
the median nerve is defined as the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.  Significantly, 
however, signs and symptoms reflective of complete median 
nerve paralysis are not shown.  Hence, a higher evaluation 
under DC 8515 is not warranted.

Background

Service records reveal that in September 1944 the veteran was 
injured when a motor scooter he was riding on was struck by a 
truck.  Examination revealed a fractured left wrist and 
radius, abrasions about the face, shoulders, and left arm.  
No other abnormalities were noted. 

At a July 2003 VA outpatient clinic examination it was noted 
that the interphalangeal joints of the fingers were locked, 
and there was no finger sensation.  At a July 2003 VA 
neurological examination the appellant showed 2+ reflexes, 
and practically intact sensation.  Follow up studies in 
September 2003 led to a diagnosis of cervical spondylosis and 
multiple radiculopathies, left greater than right; and rule 
out motor neuron disease.  An electromyogram showed findings 
compatible with carpal tunnel syndrome, and cervical 
radiculopathy.  There was residual distal left median nerve 
neuropathy that may be associated with old carpal tunnel 
syndrome.  Sensory study revealed intact findings, and 2+ 
reflexes.  The appellant was found to suffer from cervical 
spondylosis with multiple radiculopathy, a disorder which is 
currently not service connected.    

At a May 2004 VA examination, the examiner noted that the 
veteran underwent a left wrist carpal tunnel syndrome (CTS) 
repair procedure 31 years.  The veteran reported that since 
that time he had had problems with an inability to flex and 
make a fist.  He complained of weakness, pain, and stiffness 
of the left wrist.  He used Tylenol to relieve his pain.  The 
examiner noted no evidence of dislocation, subluxation, or 
inflammation.  X-rays in May 2003 showed derangement of the 
wrist with displacement proximally of the capitate due to 
severe tilt of the lunate. The greatest changes were at 
articulation of trapezium with scaphoid.  An electromyogram 
in September 2003 revealed distal neuropathy of the left 
median nerve associated with old CTS.  

A physical examination revealed diffuse muscle atrophy of the 
forearm, hand, and shoulder girdle. No fasciculations were 
detected.  Both biceps, triceps, and deltoids were weak with 
supra and infraspinous weakness.  There was poor extension 
and flexion to fingers and wrists.  

Analysis  

In this case, there is no evidence to show that the criteria 
for an increased rating have been met for either left wrist 
disorder.  Absent objective evidence of ankylosis the veteran 
is rated at the maximum rating criteria for arthritis of the 
left wrist based on limitation of wrist motion. 

Likewise, there is no evidence of complete paralysis of the 
median nerve, left wrist, as such a rating in excess of the 
current 40 percent is not warranted.  In this respect, there 
are no neurological findings consistent with complete median 
nerve paralysis.

Accordingly, in light of all of the foregoing, the 
preponderance of the evidence is against finding entitlement 
to increased ratings for either left wrist arthritis, or for 
residuals of a left wrist fracture, status post incision of 
the transverse carpal ligament with median nerve palsy.

With respect to the possibility of entitlement to increased 
evaluations under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  While the evidence shows a 
limitation of left wrist motion, as well as pain, the veteran 
is already receiving the maximum allowable ratings allowed 
for functional loss due to pain of the left wrist on motion. 

Extra-schedular Consideration.  The Board has considered 
whether the veteran's service-connected left wrist 
disabilities presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards, and to warrant a referral to the 
appropriate officials for consideration of an extraschedular 
rating.  See 38 C.F.R. § 3.321(b)(1).  The Board finds, 
however, that the veteran's left wrist disorders do not 
interfere markedly with employment.  The disorders have not 
required frequent periods of hospitalization, or otherwise 
rendered impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. §§ 3.321(b)(1) are not met.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims, and that 
the impairments resulting from the veteran's left wrist 
disorders do not warrant increased ratings.  In reaching 
these decisions the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to an increased rating for left wrist arthritis 
is denied.

Entitlement to an increased rating for residuals of a left 
wrist fracture, status post incision of the transverse carpal 
ligament, with median nerve palsy, is denied.


REMAND

The veteran has claimed entitlement to service connection for 
cervical DDD.  In this regard, the Board notes that the 
veteran was afforded a VA examination in May 2004.  In this 
examination the examiner diagnosed cervical spondylosis with 
multiple radiculopathy.  In his summation, he commented that 
the veteran, "had an accident while on active duty in 
Florida that is the result of spine and joint disabilities as 
such."

Unfortunately, the veteran's claims file was not available 
for review by the examiner. "The duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation will be a 
fully informed one."  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991). As a review of the relevant medical evidence in 
the claims file is important to render a proper nexus opinion 
in this case, the Board finds that an additional examination 
that are based upon such a review is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the appellant 
and request that he identify any 
pertinent evidence that is not already of 
record which would link a current 
cervical disorder to service or to a 
service connected disability.  For any 
such evidence the veteran should provide 
approximate dates and times of treatment, 
as well as any necessary release forms.  
Attempts to obtain the records should be 
documented.

2.  Thereafter, the RO must forward the 
claims folder and a copy of this remand 
to the examiner who prepared the May 2004 
VA examination report in order to secure 
an opinion addressing the nature and 
etiology of any current cervical 
disorder.  Following that review, the 
examiner must opine whether it is at 
least as likely as not that any current 
cervical disorder, to include cervical 
degenerative disc disease, is related to 
the appellant's military service between 
January 1943 to December 1945, to include 
due to a September 1944 motor vehicle 
accident.  Further, the examiner must 
opine whether it is at least as likely as 
not that cervical arthritis was present 
within one year of his discharge from 
active duty.  The examiner must 
differentiate any symptoms presented by 
any cervical disorder from those 
presented by a different disability.  A 
complete rationale for any opinion 
offered must be provided.  

If the May 2004 examiner is not available 
the RO must schedule the veteran for a VA 
examination in order to secure an opinion 
addressing the nature and etiology of any 
current cervical spine disorder.  
Following the examination and a complete 
review of the claims folder, the 
examining physician must opine whether it 
is at least as likely as not that any 
current neck disorder, to include 
cervical degenerative disc disease is 
related to the appellant's military 
service between January 1943 to December 
1945, to include due to a September 1944 
motor vehicle accident.  The examining 
physician must opine whether it is at 
least as likely as not that cervical 
arthritis was present within one year of 
his discharge therefrom.  The examiner 
must differentiate any symptoms presented 
by any cervical disorder from those 
presented by a different disability.  A 
complete rationale for any opinion 
offered must be provided.

3.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide the appellant and his 
representative with an opportunity to 
respond.   The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes under 38 U.S.C.A. § 5103(a) and 
any other applicable legal precedent.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	            ___________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals	


 Department of Veterans Affairs


